76 F.3d 391
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frank ZEREGA, Plaintiff-Appellant,v.CITY OF MONTEREY PARK, a municipal corporation organizedunder the Laws of the State of California;  Unknown DanielCross, Chief of Police;  Unknown Poore, Police Officer;Unknown Torres, Police Officer;  Unknown Fuhman, PoliceOfficer;  J & M Towing Services, Defendants-Appellees.
No. 95-55544.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's dismissal with prejudice of Frank Zerega's 42 U.S.C. § 1983 action in light of Zerega's failure to file an amended complaint within the time prescribed by the district court.   See Fed.R.Civ.P. 41(b);  Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.), cert. denied, 113 S.Ct. 321 (1992).


3
Because Zerega's appeal is frivolous, we grant the City of Monterey Park's motion for attorneys' fees on appeal pursuant to 42 U.S.C. § 1988.  See Franceschi v. Schwartz, 57 F.3d 828, 832 (9th Cir.1995).   We do not address the City's request for an award of attorneys' fees pursuant to Fed.R.App.P. 38 because the City has not brought such a request in a separately filed motion.


4
The judgment of the district court dismissing the action is AFFIRMED.   We award attorneys' fees to the City of Monterey Park on appeal and REMAND to the district court for determination of the amount.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3